            Case 3:20-cv-06761-EMC Document 88 Filed 05/21/21 Page 1 of 6


 1   GIBSON, DUNN & CRUTCHER LLP                      ROB BONTA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
 2   aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
 3   LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
 4   KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
 5   New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
 6   Facsimile: (212) 351-4035
 7   JILLIAN LONDON, SBN 319924                       1300 I Street, Suite 125
     JLondon@gibsondunn.com                           P.O. Box 944255
 8   555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
 9   Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Rob Bonta
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18

19    STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC

20                         Plaintiffs,                 STIPULATION; [PROPOSED] ORDER
                    v.
21
      BUREAU OF ALCOHOL, TOBACCO,
22
      FIREARMS AND EXPLOSIVES et al.,
23                         Defendants.
24

25

26

27

28
            Case 3:20-cv-06761-EMC Document 88 Filed 05/21/21 Page 2 of 6


 1   Additional Counsel
 2   GIFFORDS LAW CENTER TO
 3   PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
 4   268 Bush St. # 555
     San Francisco, CA 94104
 5   Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
 6

 7   J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice
 8   223 West 38th St. # 90
     New York, NY 10018
 9   Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13   BRIAN M. BOYNTON
     Acting Assistant Attorney General
14

15   LESLEY FARBY
     Assistant Branch Director
16
     BRADLEY CRAIGMYLE
17   (IL Bar No. 6326760)
     Trial Attorney
18   United States Department of Justice
19   Civil Division
     Federal Programs Branch
20
     1100 L Street NW
21   Washington, DC 20005
     Telephone: (202) 616-8101
22
     FAX: (202) 616-8460
23   Bradley.T.Craigmyle@usdoj.gov

24   Counsel for Defendants

25

26

27

28


                                         STIPULATION & PROPOSED ORDER
                                            CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 88 Filed 05/21/21 Page 3 of 6


 1                                               STIPULATION
 2          Subject to the Court’s approval, Plaintiffs and Defendants stipulate as follows:
 3          1.         Plaintiffs challenge determinations by the Bureau of Alcohol, Tobacco, Firearms, and
 4   Explosives (“ATF”) that certain receiver blanks are not “firearms” under the Gun Control Act
 5   (“GCA”) because the “fire-control cavity areas” are “solid and un-machined.” See Compl. ¶¶ 66–77,
 6   86–87, 118–20, 126–31, ECF No. 1.
 7          2.         On April 7, 2021, the Administration announced that “The Justice Department, within
 8   30 days, will issue a proposed rule to help stop the proliferation of ‘ghost guns.’” 1 Two days later,
 9   “[i]n light of recent developments regarding ATF’s regulation of products at issue in this case,” the
10   Court sua sponte “temporarily stayed” proceedings and scheduled a case management conference for
11   May 27, 2021. Order of Temporary Stay of Case, ECF No. 83.
12          3.         On May 7, 2021, ATF issued a notice of proposed rulemaking titled “Definition of
13   ‘Frame or Receiver’ and Identification of Firearms.” See Definition of “Frame or Receiver” and
14   Identification of Firearms (proposed May 7, 2021) (to be codified at 27 C.F.R. pts. 478 and 479)
15   (“Proposed Rule”).2 As relevant here, the Proposed Rule would add a new regulatory definition for
16   “readily.” See Proposed Rule at 36–37; see also 18 U.S.C. § 921(a)(3) (defining “firearm” as “any
17   weapon (including a starter gun) which will or is designed to or may readily be converted to expel a
18   projectile by the action of an explosive”). It would also change the current regulatory definition for
19   “firearms frame or receiver.” See Proposed Rule at 24–27; see also 18 U.S.C. § 921(a)(3) (defining
20   “firearm” as “the frame or receiver of any such weapon”). The proposed definition of “firearms frame
21   or receiver” would explain when a partially complete frame or receiver becomes an actual frame or
22   receiver under the GCA—specifically, when it crosses the line from an unregulated piece of metal (or
23   other substance) to a regulated frame or receiver. See Proposed Rule at 33–35.
24

25
                 1
                 White House, FACT SHEET: Biden-Harris Administration Announces Initial Actions to
26      Address the Gun Violence Public Health Epidemic (Apr. 7, 2021),
        https://www.whitehouse.gov/briefing-room/statements-releases/2021/04/07/fact-sheet-biden-
27      harris-administration-announces-initial-actions-to-address-the-gun-violence-public-health-
        epidemic/.
28               2
                     The Proposed Rule may be accessed here: https://www.atf.gov/file/154586/download.

                                         STIPULATION & PROPOSED ORDER
                                            CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 88 Filed 05/21/21 Page 4 of 6


 1          4.      In light of the Proposed Rule, and in the interests of judicial economy, the parties have
 2   conferred and agreed to jointly request that the case be stayed until ATF issues a final rule. The
 3   parties further request that the Court vacate the Case Management Conference currently set for May
 4   27, 2021. Finally, the parties propose that they file a joint status report thirty days after ATF issues
 5   the final rule updating the Court on whether further proceedings are necessary and, if so, proposing a
 6   schedule for continuing the litigation.
 7   IT IS SO STIPULATED.
 8

 9   Dated: May 20, 2021                            /s Avi Weitzman
10                                                  GIBSON, DUNN & CRUTCHER LLP
11                                                  AVI WEITZMAN, pro hac vice
                                                    aweitzman@gibsondunn.com
12                                                  LEE R. CRAIN, pro hac vice
                                                    LIESEL SCHAPIRA, pro hac vice
13                                                  KAYLIE SPRINGER, pro hac vice
                                                    200 Park Avenue
14
                                                    New York, NY 10166-0193
15                                                  Telephone: (212) 351-4000
                                                    Facsimile: (212) 351-4035
16
                                                    JILLIAN LONDON, SBN 319924
17                                                  JLondon@gibsondunn.com
                                                    555 Mission Street, Suite 3000
18
                                                    San Francisco, CA 94105-0921
19
                                                    GIFFORDS LAW CENTER TO
20                                                  PREVENT GUN VIOLENCE
                                                    HANNAH SHEARER, SBN 292710
21                                                  268 Bush St. # 555
                                                    San Francisco, CA 94104
22
                                                    Telephone: (415) 433-2062
23                                                  Facsimile: (415) 433-3357

24                                                  J. ADAM SKAGGS, pro hac vice
                                                    DAVID M. PUCINO, pro hac vice forthcoming
25                                                  223 West 38th St. # 90
26                                                  New York, NY 10018
                                                    Telephone: (917) 680-3473
27
                                                    Attorneys for Plaintiffs Bryan Muehlberger, Frank
28                                                  Blackwell, Giffords Law Center to Prevent Violence

                                        STIPULATION & PROPOSED ORDER
                                           CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 88 Filed 05/21/21 Page 5 of 6


 1

 2

 3   Dated: May 20, 2021                /s R. Matthew Wise

 4                                      ROB BONTA
 5                                      Attorney General of California
                                        THOMAS S. PATTERSON
 6                                      Senior Assistant Attorney General
                                        MARK R. BECKINGTON
 7                                      Supervising Deputy Attorney General
                                        R. MATTHEW WISE, SBN 238485
 8                                      Matthew.Wise@doj.ca.gov
 9                                      Deputy Attorney General

10                                      1300 I Street, Suite 125
                                        P.O. Box 944255
11                                      Sacramento, CA 94244-2550
                                        Telephone: (916) 210-6046
12
                                        Facsimile: (916) 324-8835
13
                                        Attorneys for Plaintiff State of California, by
14                                      and through Attorney General Rob Bonta

15
                                        BRIAN M. BOYNTON
16
                                        Acting Assistant Attorney General
17
                                        LESLEY FARBY
18                                      Assistant Branch Director
19   Dated: May 20, 2021                 /s/ Bradley Craigmyle
                                        BRADLEY CRAIGMYLE
20
                                        (IL Bar No. 6326760)
21                                      Trial Attorney
                                        United States Department of Justice
22                                      Civil Division
                                        Federal Programs Branch
23                                      1100 L Street NW
24                                      Washington, DC 20005
                                        Telephone: (202) 616-8101
25                                      FAX: (202) 616-8460
                                        Bradley.T.Craigmyle@usdoj.gov
26
                                        Counsel for Defendants
27

28

                               STIPULATION & PROPOSED ORDER
                                  CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 88 Filed 05/21/21 Page 6 of 6


 1                                     [PROPOSED] ORDER
 2         Pursuant to stipulation, IT IS SO ORDERED.
 3
     Date: May 21, 2021                                        ___________________________
 4                                                             EDWARD M. CHEN
                                                               United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   STIPULATION & PROPOSED ORDER
                                      CASE NO. 3:20-CV-06761-EMC
